DETAILED ACTION
Claims 1-3 & 5 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 & 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-2 are drawn to a method for evaluating the coronary status of a person by determining a coronary code based on various factors; determining if a patient belongs to a specific coronary group based on the code; placing the patient in a treatment program; and providing a coronary 
Independent claims 1 & 3 recite as a whole a method of organizing human activity because the claims are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such as managing care between a patient and a physician via a coronary passport.
This judicial exception is not integrated into a practical application. Independent claims 1 & 3 recite the following additional elements: computer processor.  Each of the additional limitations is no more than using a computer as a tool to perform the abstract idea.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. Therefore, Claims 1 & 3 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than using a computer as a tool to perform the abstract idea.  The same analysis applies here in 2B 
Regarding dependent claims 2 & 5, the limitations regarding scheduling an appointment using a portal, scheduling of services, patient examination, entering of results, filling out a patient chart, and final conclusion of coronary status are directed to the same abstract as described above.
This judicial exception is not integrated into a practical application. Dependent claim5 recites the following additional elements: hardware and software; entering by doctor of results of investigation and automated filling of patient’s medical chart.  These additional elements amount to insignificant extrasolution activity to the abstract idea, such as, data gathering, data manipulation, and insignificant application. See MPEP § 2106.05(g).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. Therefore, Claims 2 & 5 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than using a computer as a tool to perform the abstract idea.  The same analysis applies here in 2B and does not provide an inventive concept.   Therefore, claims 2 & 5 are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi et al. (US Patent Publication US20120065514) in view of Rao (US Patent Publication US20100222646A1) and Rose (US Patent Publication US20130232082).
As per claim 1, Naghavi teaches a computer-implemented method of comprehensive evaluation of the coronary status of a patient in order to treat the patient, the method comprising: determining a coronary code for the patient via computer tomography, the SCORE table, and the GABICA table of risk factors for cardiovascular diseases (para. 19, 183: system uses multiple inputs to determine risk score, including data from CT scans, angiograms, SCORE data, and other coronary risk 
placing the patient in a treatment program based upon the application of the coronary code, thereby substantially lowering the risk of future fatal coronary complications for the patient (Fig. 32; para. 97, para. 192-194: system can recommend treatment program for patient based on score; system can provide alteration of medical treatment as well for patient).
	Naghavi does not expressly teach to using coronary-angiography to determine coronary risk.
	Rao, however, teaches to using coronary angiography data to determine risk (para. 33, 49-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Rao with Naghavi based on the motivation of providing improved systems and methods for screening persons for coronary heart disease, assessing the risks of individuals patients in developing coronary heart disease, and managing patients with coronary heart disease (Rao – para. 6).
Naghavi and Rao do not expressly teach providing a coronary passport in the form of an electronic card to the patient that is configured to be understood by a medical professional

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Rose with Naghavi and Rao based on the motivation of minimizing repeated accesses for the same information and increases overall patient privacy and security (Rose – para. 67).
As per claim 2, Naghavi, Rao, and Rose teach a method of claim 1.  Naghavi further teaches wherein the method is carried out with the aid of hardware and software for the examination and the medical history of the patient (para. 98: hardware and software perform analysis).

Claim 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pritchett et al (US Patent Publication 20100205005) in view of Naghavi et al. (US Patent Publication US20120065514), Rao (US Patent Publication US20100222646A1), and Rose (US Patent Publication US20130232082).
As per claim 3, Pritchett teaches a computer-implemented system of prevention and monitoring of the risk of development of cardiovascular diseases in one or more patients, the system comprising:  
a processor executing instructions for: scheduling of an appointment (para. 50: appointment module).
Pritchett does not expressly teach determining a coronary code via computer tomography, the SCORE table, and the GABICA table of risk factors for cardiovascular diseases, and applying the coronary code to determining on the scale of coronary risks 
Naghavi, however, teaches to where a system uses multiple inputs to determine risk score, including data from CT scans, angiograms, SCORE data, and other coronary risk tables (para. 19, 183).  Naghavi also teaches to where the patient can be stratified into different risk groups based on results of testing (para. 192-194). The system can recommend treatment program for patient based on score and provide alteration of medical treatment as well for patient (Fig. 32; para. 97, para. 192-194).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Naghavi with Pritchett based on the motivation of providing a comprehensive cardiovascular assessment of a patient by associating functional, risk factor, and structural assessments of the patient's cardiovascular system. (Naghavi – para. 2).
	Pritchett and Naghavi do not expressly teach to using coronary-angiography to determine coronary risk.
	Rao, however, teaches to using coronary angiography data to determine risk (para. 33, 49-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Rao with Pritchett and Naghavi based on the 
Pritchett, Naghavi, and Rao do not expressly teach a coronary passport in the form of an electronic card to the patient that is configured to be understood by a medical professional, thereby conducting therapeutic and preventive measures, and systematic examination of the coronary status of the patient via, the coronary passport using internet technologies.
Rose, however, teaches to providing a medical id card containing patient data to the patient and where a physician can scan the card to obtain patient data via a network (para. 20, 34). The card can be used for patient support such as tracking results, patient progress, and make changes or additional (para. 62). The card can store patient image data include x-ray, sonograms, MRIs etc (para. 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Rose with Pritchett, Naghavi, and Rao based on the motivation of minimizing repeated accesses for the same information and increases overall patient privacy and security (Rose – para. 67).
As per claim 5, Pritchett, Naghavi, Rao, and Rose teach the system of claim 3.  Pritchett teaches wherein the system of doctor/patient interaction makes it possible to use Internet technologies for: 
a. Scheduling an appointment and booking an appointment time, using an Internet portal, online registration, and the personal account of the patient, making use of global services for access to the appointments journal (para. 50-52: appointment module using patient’s account); 

c. filling out forms, on the basis of which the patient groups are formed: general technological and special (para. 44-45: different forms can be generated and filled by patient; including general, financial, and special forms) 
e. Automatic filling out of patient's medical chart (para. 55: patient form can be automatically generated);
Pritchett does not expressly teach Patient examination by the doctor and
d. Entering by doctor of results of investigation of visualization of coronary arteries per MSCT data, after which an interaction of the CT system occurs, by performing an analysis in a special program, transmittal of initial data to a database, 
f. Final conclusion as to coronary status, on the basis of which the coronary group is formed for prescribing and performance of therapeutic and preventive measures (coronary treatment programs), significantly lowering the risk of future fatal coronary complications. The type of program and its scope are determined (monitoring, prevention, therapy or rehabilitation).
Naghavi, however, teaches to performing tests to determine the coronary status of a patient (para. 47).  Naghavi further teaches to entering results of testing of the patient including results from imaging procedures including MRI, CT, cardiography, ultrasound (para. 183).  Naghavi also teaches to a hardware and software system uing multiple inputs to determine risk score and category, including data from CT scans, 
The motivations to combine the above mentioned references are discussed in the rejection of claim 3, and incorporated herein.
	Pritchett and Naghavi do not expressly teach to using coronary-angiography data to determine coronary risk.
	Rao, however, teaches to using coronary angiography data to determine risk (para. 33, 49-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the aforementioned features in Rao with Pritchett and Naghavi based on the motivation of providing improved systems and methods for screening persons for coronary heart disease, assessing the risks of individuals patients in developing coronary heart disease, and managing patients with coronary heart disease (Rao – para. 6).

Response to Arguments
Applicant’s arguments on pages 5-6 regarding claims 1-3 & 5 being rejected under 35 USC § 101 have been fully considered but they are not persuasive.  Applicant claims that:
Placing the patient in a treatment program amounts to a practical application and results in providing treatment to a patient
Regarding A, the Examiner respectfully asserts that the amended limitation regarding placing a patient in a treatment program is directed to 
Applicant’s arguments on page 6-7 regarding claims 1-3 & 5 being rejected under 35 USC § 103 have been fully considered but they are not persuasive.  See updated rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Jonathan Ng/Primary Examiner, Art Unit 3619